           Case 1:18-cr-00278-DAD-BAM Document 42 Filed 12/04/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIRK E. SHERRIFF
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorney for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00278-DAD-BAM
12                                 Plaintiff,            STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE; AND ORDER
13                          v.
                                                         OLD DATE: Dec. 9, 2020
14   ANA CRISTINA QUINONEZ,
                                                         NEW DATE: March 24, 2021
15                                Defendant.
                                                         TIME: 1:00 p.m.
16                                                       COURT: Hon. Barbara A. McAuliffe

17

18

19          The United States of America, by and through Kirk E. Sherriff, Assistant United States Attorney,

20 and the defendant, by and through Richard Oberto, her attorney of record, hereby submit this stipulation
21 to continue the status conference in this case from December 9, 2020 to March 24, 2021 at 1:00 p.m.

22 Among other grounds set forth below, defense counsel requests time to consider the effect on the

23 resolution of the present case of a Ninth Circuit en banc decision issued this week, and requests

24 additional time to conduct further investigation and research related to the charges and such potential

25 resolution, to consider potential resolutions with his client, and to evaluate and potentially prepare

26 pretrial motions.
27          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

28 Eastern District of California until further notice. This General Order was entered to address public

      STIPULATION TO CONTINUE STATUS CONFERENCE;         1
30    ORDER
            Case 1:18-cr-00278-DAD-BAM Document 42 Filed 12/04/20 Page 2 of 5


 1 health concerns related to COVID-19. Further, pursuant to General Order 611, this Court’s declaration

 2 of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of

 3 April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district judges to

 4 continue all criminal matters to a date after May 1, 2021.1

 5          Although the General Orders and declaration of emergency address the district-wide health

 6 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 7 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 8 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 9 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such
10 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

11 (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit

12 findings on the record “either orally or in writing”).

13          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

14 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

15 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

16 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

17 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

18 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

19 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

20 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.
21          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

22 18 U.S.C. § 3161(h)(7). Although the Speedy Trial Act does not directly address continuances

23 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

24 continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice

25 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).

26 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION TO CONTINUE STATUS CONFERENCE;         2
30     ORDER
            Case 1:18-cr-00278-DAD-BAM Document 42 Filed 12/04/20 Page 3 of 5


 1 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

 2 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

 3 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

 4 rules.

 5          In light of the societal context created by the foregoing, this Court should consider the following

 6 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 7 justice exception, § 3161(h)(7). If continued, this Court should designate a new date for the status

 8 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 9 continuance must be “specifically limited in time”).
10                                               STIPULATION

11          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

12 through defendant’s counsel of record, hereby stipulate as follows:

13          1.     By previous order, this matter was set for a status conference on Dec. 9, 2020.

14          2.     By this stipulation, defendant now moves to continue the status conference until March

15 24, 2021, and to exclude time between Dec. 9, 2020, and March 24, 2021.

16          3.     The parties agree and stipulate, and request that the Court find the following:

17                 a)      Defense counsel seeks time to consider the impact of a Ninth Circuit en banc

18          decision issued this week, and requires additional time to investigate and research issues

19          regarding the impact of that decision on the resolution of the present case. Counsel for defendant

20          also requires additional time to consult with his client, to review the current charges and conduct

21          further investigation and research related to the charges, to discuss potential resolutions with his

22          client, and to evaluate and potentially prepare pretrial motions.

23                 b)      Counsel for defendant believes that failure to grant the above-requested

24          continuance would deny him the reasonable time necessary for effective preparation, taking into

25          account the exercise of due diligence.

26                 c)      The government does not object to the continuance.

27                 d)      In addition to the public health concerns cited by General Orders 611, 612, 617,

28          and 618 and presented by the evolving COVID-19 pandemic, an ends-of-justice delay is

      STIPULATION TO CONTINUE STATUS CONFERENCE;          3
30    ORDER
           Case 1:18-cr-00278-DAD-BAM Document 42 Filed 12/04/20 Page 4 of 5


 1          particularly apt in this case because counsel and other relevant individuals have been encouraged

 2          to telework and minimize personal contact to the greatest extent possible.

 3                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of Dec. 9, 2020 to March 24, 2021,

 8          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results

 9          from a continuance granted by the Court at defendant’s request on the basis of the Court’s

10          finding that the ends of justice served by taking such action outweigh the best interest of the

11          public and the defendant in a speedy trial.

12          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16
      Dated: December 3, 2020                                 MCGREGOR W. SCOTT
17                                                            United States Attorney
18                                                            /s/ Kirk E. Sherriff
                                                              KIRK E. SHERRIFF
19                                                            Assistant United States Attorney
20
21    Dated: December 3, 2020                                 /s/ Richard Oberto
                                                              (authorized on 12/3/20)
22                                                            Richard Oberto
23                                                            Counsel for Defendant
                                                              ANA CRISTINA QUINONEZ
24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE;          4
30    ORDER
           Case 1:18-cr-00278-DAD-BAM Document 42 Filed 12/04/20 Page 5 of 5


 1                                                    ORDER

 2          IT IS HEREBY ORDERED that the status conference in this case be continued from

 3 December 9, 2020 until March 24, 2021 at 1:00 p.m. before Magistrate Judge Barbara A.

 4 McAuliffe.

 5          IT IS FURTHER ORDERED THAT the ends of justice served by the requested schedule set

 6 forth herein outweigh the interest of the public and the defendant in a trial within the original date

 7 prescribed by the Speedy Trial Act, for the reasons stated in the parties’ stipulation. For the purpose of

 8 computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must

 9 commence, the time period of December 9, 2020 to March 24, 2021, inclusive, is deemed excludable
10 pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court

11 at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such

12 action outweigh the best interest of the public and the defendant in a speedy trial.

13
     IT IS SO ORDERED.
14

15      Dated:     December 4, 2020                           /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE;          5
30    ORDER
